Title: To James Madison from James Leander Cathcart, 9 May 1802 (Abstract)
From: Cathcart, James Leander
To: Madison, James


9 May 1802, Leghorn. No. 5. Has not heard from “Barbary” but supposes Eaton persuaded Hamet to remain at Malta until the U.S. naval squadron arrives with instructions from the president. Has been informed that the Enterprize arrived “with dispatches at Gibraltar” and immediately went in search of the Boston, “who I presume is off Tripoli, but this is only conjecture as I have not been favor’d with a line from Captn. McNiel since his arrival.” Encloses “all the information I am at prest. master of.”
 

   
   RC and enclosures (DNA: RG 59, CD, Tripoli, vol. 2). RC 1 p. Enclosures, docketed by Brent as received in Cathcart’s 9 May dispatch, are a translated extract from Joseph Pulis’s letter to Cathcart, 13 Apr. 1802 (1 p.), reporting the arrival at Malta of a Russian ship carrying Hamet Pasha, “who it seems is reconciled to his brother & is going to take upon him the government of Derna or Bengasi provinces of that Regency,” noting that the Russian ship captain had apparently “suspended their departure” in consequence of Pulis’s warning that Tripoli was under blockade by U.S. ships, and describing his efforts to forward this information to Captain McNeill so that Hamet would be intercepted if he proceeded on his voyage; and a copy of Cathcart’s reply, 9 May 1802 (2 pp.), commending Pulis’s “zeal for the publick service” while warning him to “strenuously avoid commiting the honor of the United States or involving us in paltry bickerings with other nations” and requesting the “earliest intelligence” of the Enterprize’s arrival in Malta and Hamet’s departure, should he leave the island.



   
   A full transcription of this document has been added to the digital edition.

